Broadway Coffeehouse




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 17, 2015

                                    No. 04-14-00734-CV

              Sandra SAKS, Lee Nick McFadin, III, and Margaret Landen Saks,
                                     Appellants

                                             v.

           BROADWAY COFFEEHOUSE LLC and Marcus Rogers, as Trustee for
                   the Saks Children Trust a/k/a ATFL&L, a Texas trust,
                                     Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17001
                       Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court